DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered. 
Response to Amendment
Following amendment on 10/22/2021, claims 1-6, and 8 are pending. 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant argues on pgs. 7-9 that Peterson does not teach the amended limitation of “the illumination apparatus is configured to emit light from the further light source at a first point in time and from the first light source at a second point in time, the first point in time being prior to the second point in time” and then argues that prior art does not teach wherein the “further peak wavelength being chosen to enhance the light stimulation provided by the first light source”. 
	First, examiner points to newly cited parts of Peterson to teach the amended limitation: “the illumination apparatus is configured to emit light from the further light source at a first point in time and from the first light source at a second point in time, the first point in time being prior to the second point in time ([0056][0108]-[0112][0269][0235]-[0273] the lighting system controller is configured to control the light output of individual sources of different wavelengths, in the morning a wake up method 
	Second, in response to applicant's argument that prior art does not teach wherein the “further peak wavelength being chosen to enhance the light stimulation provided by the first light source”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The system of Peterson contains a further light source that is used in combination with the other source for its circadian rhythm treatment, thus the further light source contributes to the treatment and the inclusion/choosing of this light source meets the limitation of enhancing the overall stimulation that the system provides; Pederson meets this limitation, however, examiner notes that the choosing of the further source to enhance the stimulation reads as an intended use limitation and thus Peterson need only teach a system with a further light source to meet this limitation).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 20140052220 A1) in view of Ashdown (US 20100174345 A1).
	Regarding claim 1, Pederson teaches an illumination apparatus comprising a first light source configured to emit light having a first spectral light distribution having a first main light intensity peak about a first peak wavelength providing light stimulation, wherein the first light source is a cold white light emitter and the first peak wavelength is within the range of 450 -490 nm (Pederson teaches light sources that are a colored light source in combination with a white light source [0106 and 0108], the 
	a second light source configured to emit light having a second spectral light distribution having a second main light intensity peak about a second peak wavelength being different from the first peak wavelength, wherein the second light source is a cold white light emitter and the second peak wavelength is within the range of 440-450 nm or 490-500 nm, and wherein the first and second peak wavelengths are close in wavelength, within 10% of the visible spectral wavelength range (Pederson teaches light sources that are a colored light source in combination with a white light source [0106 and 108], a second light source is an emitter with a cyan DWL (dominant wavelength) between 490nm-520nm and is combined with a cold white light emitter with a color temperature between 5000 degree K-10000 degree K[0107][0108]; from the instant application pg. 15 Ln 13-20, "a cold white light emitter may be defied as a light source producing white light having a color temperature of 5000 -9500 K"; the first and second emitters taught in Pederson have wavelengths with peaks within 10% of one another), and
	a third light source configured to emit light having a third spectral light distribution having a third main light intensity peak about a third peak wavelength being different from the first peak wavelength and from the second peak wavelength, wherein the third light source is a warm white light emitter the third peak wavelength is within the range of 500 -700 nm (Pederson teaches light sources that are a colored light source in combination with a white light source [0106 and 0108], a third light source can be an emitter with a green or red DWL (dominant wavelength) between 520nm-535nm or 620nm-630nm , different from the first and second source, and is combined with a warm white light emitter with a color temperature between 2600 degree K- 3700 degree K[0107][0108]; from the instant 
	a further light source configured to emit light having a further spectral light distribution having a further main light intensity peak about a further peak wavelength being different from the first peak wavelength and from the second peak wavelength, the further peak wavelength being chosen to enhance the light stimulation provided by the first light source ([0106-0108][0269]  Pederson teaches an additional light source, an amber emitter with a DWL of 588nm-592nm, this peak is different from the first, second, and third source, this further source meets the specification for the further source (“further source may have a main light intensity peak Pf at a peak wavelength within the range of 580 - 630 nm”); the system of Peterson contains a further light source that is used in combination with the other source for its circadian rhythm treatment, thus the further light source contributes to the treatment and the inclusion/choosing of this light source meets the limitation of enhancing the overall stimulation that the system provides; Pederson meet this limitation, however, examiner notes that the choosing of the further source to enhance the stimulation reads as an intended use limitation and thus Peterson need only teach a system with a further light source to meet this limitation) and wherein the further light has a main light intensity peak at a peak wavelength within the range of 580 - 630 nm (Pederson teaches an additional light source an amber emitter with a DWL of 588nm-592nm)
	wherein the illumination apparatus is configured to provide adjustment of light intensity of the first light source and of light intensity of the second light source, thereby providing a relative light intensity between the first light source and the second light source ([0112] Pederson provides a control unit that can control each emitter individually, by sensing the light output the system may adjust the relative output of the first and second source; [0063] intensity as a parameter may be controlled to stay constant over time by compensating one light source with another); such that an overall light output from the illumination apparatus is maintained ([0063] each individual light source can be adjusted so 
	Pederson teaches a lighting system with the control capability to perform the claimed actions but does not explicitly teach wherein the device illuminates allowing influencing cortisol and melatonin levels in humans exposed to light from the first and second light sources (examiner notes that this limitation is substantially intended use and thus not limiting as the device of Pederson could influence these levels), and the adjustment of the light sources relative intensity such that an overall light output from the illumination apparatus is maintained, thereby allowing for transitions between stimulation and non-stimulation while keeping a substantially unchanged spectral light distribution as perceived by humans illuminated by the illumination apparatus.
	Ashdown teaches an illumination system incorporating various wavelengths of LED wherein the lighting system allowing influencing melatonin levels in humans exposed to the light [0008] [0067] (examiner notes that this limitation is substantially intended use and thus not limiting as the device of Ashdown could influence cortisol levels as well), and the adjustment of the light sources relative intensity such that an overall light output from the illumination apparatus is maintained, thereby allowing for transitions between stimulation and non-stimulation while keeping a substantially unchanged spectral light distribution as perceived by humans illuminated by the illumination apparatus [0065]-[0067] (the controller drives several LEDs and adjusts their output to allow for different stimulation levels  while maintaining a constant luminous flux by offsetting the loss of intensity at one 
	It would be obvious to one of ordinary skill in the art to have modified the lighting system of Pederson to use a control method of Ashdown to keep constant luminous flux while delivering stimulation because it would be advantageous to provide a white light source whose spectral power distribution can be modified to increase or decrease its circadian stimulus per electrical watt as required” [0012], because many devices use non-white light for treatment, the light source is undesirable for visual tasks [0010], by providing a white light with the therapeutic wavelength Ashdown finds visual task are able to be performed. 
	Regarding claim 3, Pederson in view of Ashdown teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus wherein the third light source is a green light emitter and the third peak wavelength is within the range of 500 - 580 nm ([0108] Pederson teaches a third light source is an emitter with a green DWL (dominant wavelength) between 520nm-535nm).
	Regarding claim 4, Pederson in view of Ashdown teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus wherein the third light source is a red light emitter and the third peak wavelength is within the range of 630 - 700 nm ([0106] Pederson teaches a third light source is an emitter with a red DWL (dominant wavelength) between 620nm-630nm, slightly different than the range specified, but with consideration of MPEP 2131.03 Anticipation of Ranges, this description satisfies anticipation of the specified range. Further, Pederson teaches that the taught wavelength ranges are approximate [0108], One of basic skill in the art would recognized a red light could fit in the specified spectral range, see for example US patent Loupis (US 20160016001 Al) 
	Regarding claim 5, Pederson in view of Ashdown teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus further comprising a fourth light source configured to emit light having a fourth spectral light distribution having a fourth main light intensity about a fourth peak wavelength being different from the first peak wavelength, from the second peak wavelength and from the third peak wavelength ([0108] Pederson teaches an embodiment of the lighting apparatus to include a more than five light sources with different peak wavelengths and spectra: a red, green, blue, royal blue, cyan, and amber, light sources are described with different peak wavelengths), wherein the illumination apparatus is configured to provide adjustment of light intensity of the fourth light source in to order to in combination with the adjusting of the third light source compensate for the adjusting of the relative light intensity between the first light source and the second light source ([0112] Pederson provides a control unit that can control each emitter individually, by sensing the light output the system may adjust the relative output of the sources to compensate for the first and second source; [0063] intensity as a parameter may be controlled to stay constant over time by compensating one light source with another; [0063] each individual light source can be adjusted so that intensity is constant over time).
	Regarding claim 6, Pederson in view of Ashdown teaches an illumination apparatus substantially as claimed in claim 5. Further, Pederson teaches an illumination apparatus wherein the fourth light source is a red light emitter and the fourth peak wavelength is within the range of 630 - 700 nm ([0106] Pederson teaches a fourth light source is an emitter with a red DWL (dominant wavelength) between 620nm-630nm, slightly different than the range specified, but with consideration of MPEP 2131.03 Anticipation of Ranges, this description satisfies anticipation of the specified range. Further, Pederson teaches that the taught wavelength ranges are approximate [0108], One of basic skill in the art would 
	Regarding claim 8, Pederson in view of Ashdown teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus the apparatus being configured to provide adjustment of light intensity of the further light source ([0112] Pederson provides a control unit that can control each emitter individually, by sensing the light output the system may adjust the relative output of the sources to compensate for the first and second source; [0063] intensity as a parameter may be controlled to stay constant over time by compensating one light source with another; [0063] each individual light source can be adjusted so that intensity is constant over time).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US-20140052220-A1) in view of Ashdown (US 20100174345 A1) as applied to claim 1 above, and further in view of Loupis (US-20160016001-A1).
	Regarding claim 2, Pederson teaches an illumination apparatus substantially as taught in claim 1. Peterson does not teach an illumination apparatus wherein the second light source has a 50% intensity over a spectral wavelength range of at least 70 nm.
	Loupis teaches wherein the second light source has a 50% intensity over a spectral wavelength range of at least 70 nm ([0121] the Bandwidth of each light sources taught is the full width at half maximum which correspond to 50% intensity over a range of wavelengths; Claims 1 and 10, [0102] [0189] [0209] several light sources are taught that show a blue light spectra with a greater than 70nm bandwidth).
	It would be obvious for one of ordinary skill in the art at the time of filing to have modified the illumination system of Pederson with a wide bandwidth light source as taught by Loupis because a broader bandwidth light source may allow for photo activation at more than one peak wavelength 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792